840 So.2d 274 (2003)
Kevis McCRAY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-741.
District Court of Appeal of Florida, Fourth District.
January 22, 2003.
Rehearing Denied April 7, 2003.
Carey Haughwout, Public Defender, and Nan Ellen Foley, Assistant Public Defender, West Palm Beach, for appellant.
Charlie Crist, Attorney General, Tallahassee, and David M. Schultz, Assistant Attorney General, West Palm Beach, for appellee.
*275 PER CURIAM.
We affirm as to all issues raised by appellant. In the third issue appellant argues that this case should be remanded to the trial court for a ruling on appellant's motion to withdraw his plea in three separate cases.
The notice of appeal filed in this case divested the trial court of jurisdiction to enter any further rulings, including appellant's motion to withdraw plea. We, accordingly, affirm this issue without prejudice to any right appellant might have to raise this issue in any motion filed pursuant to Florida Rule of Criminal Procedure 3.850. See Wilson v. State, 814 So.2d 1203 (Fla. 2d DCA 2002).
AFFIRMED.
WARNER, SHAHOOD and TAYLOR, JJ., concur.